Citation Nr: 1538184	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  13-29 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for epididymitis, with testicular pain, to include as secondary to status-post prostatectomy, prostate cancer. 

2. Entitlement to service connection for a back condition, to include as secondary to status-post prostatectomy, prostate cancer. 

3. Entitlement to service connection for hydrocele, to include as secondary to status-post prostatectomy, prostate cancer. 

4. Entitlement to service connection for abdominal pain, to include as secondary to status-post prostatectomy, prostate cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1968 to March 1971. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which, in pertinent part, denied the Veteran's claims for service connection.

This appeal was processed using the Virtual VBMS paperless claims processing system. Accordingly, any future consideration of this Veteran's case should review this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional evidentiary development is necessary before the Board can adjudicate the Veteran's claims. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service. 38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2014). Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2014).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Secondary service connection may be granted for a disability that is proximately due to, or aggravated by, a service-connected disease or injury. 38 C.F.R. § 3.310 (2014). Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 
38 C.F.R. § 3.310(a). Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Here, the Veteran was afforded a VA Compensation and Pension (C&P) examination for his claimed conditions, including his claim of service connection for epididymitis with testicular pain, hydrocele and abdominal pain, in December 2012, nearly three years ago. During the examination, the Veteran expressed that he experienced testicular pain, or epididymitis, testicular swelling and abdominal pain. Upon examination, the VA examiner noted chronic suprapubic pain (abdominal pain) and orchalgia (epididymitis/testicular pain), incontinence and impotence. The examiner, however, concluded that none of the Veteran's claims conditions, to include his testicular pain (epididymitis), abdominal pain, or alleged hydrocele was related to the Veteran's service-connected prostate cancer. Specifically, the examiner stated that he did "not feel [the] Veteran's complaints are secondary to" his 2004 prostatectomy. 

The Board, however, find the December 2012 examination to be inadequate for an appellate review on the merits. While the VA examiner provided a negative nexus opinion regarding causation, the examiner failed to provide any analysis or conclusion with regards to whether the Veteran's claimed conditions were aggravated by the Veteran's service-connected prostate cancer, or residuals of his prostatectomy. See Allen v. Brown, 7 Vet. App. at 448. As noted above, conditions that are aggravated by an already service-connected condition may also be compensable under VA regulations, and therefore, may be service connected. Id. Accordingly, any examination or medical opinion that is obtained without opining on both causation and aggravation is deemed inadequate. 

Here, the VA examiner fails to provide any conclusion regarding aggravation for any of the claimed conditions. The Board finds this to be especially critical, and cause for remand, as the Veteran reported during that examination that at least his testicular pain (epididymitis) existed prior to his prostate cancer. Similarly, the Veteran explicitly stated in his notice of disagreement (NOD) that his abdominal pain predated his prostate cancer treatment, and that he was specifically seeking service connected based on aggravation. To not address such matter, in light of such claims, renders such examination wholly inadequate on its face, as it serves, along with its other deficiencies, little probative value to answering the inquiries at hand. 

Additionally, the VA examiner failed to provide any rationale regarding his conclusion regarding the etiology of the claimed conditions. The Board points out that the probative value of any medical opinion rests on the rationale and reasoning of the examiner. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). Again, this rationale is exceptionally important in the case at bar since there is positive evidence regarding the etiology of the Veteran's claim for abdominal pain of record. See VA Treatment Record, dated March 2009, from Dr. R.H. Therefore, as this examiner fails to provide such, even the negative causal conclusion provided is inadequate for adjudication under the VCAA, and additional development must be completed prior to further appellate review. 

The Board points out that, here, remanding for additional development and medical opinion for those claimed conditions is not seeking to obtain negative evidence against the Veteran, which is prohibited by VA law. See Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that VA may not order additional development for the sole purpose of obtaining evidence unfavorable to a claimant). Rather, the Board points that the positive evidence noted above is similarly inadequate for adjudication purposes, and likewise, offers little probative value, as it only speaks speculatively on a potential relationship between the Veteran's abdominal/pelvic pain, with the Veteran's prostatectomy. Specifically, the physician noted that "it is easy to understand" based on the proximity of the surgery, how such pain can result. See VA Treatment Records, date March 2009, from Dr. R.H. The Board finds such statement to be at best speculative and fails to arise to the level in which a claim can be decided upon. See Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (medical professional's use of equivocal terms such as "may" or "may not" was too speculative to constitute a definitive opinion on issue of causation). "Otherwise, a favorable medical opinion from a veteran's doctor that was unsupported by analysis would not be sufficient to trigger the Secretary's duty to assist. See McLendon v. Nicholson, 20 Vet.App. 79, 83 (2006) (holding that 38 U.S.C. § 5103A(d)(2) requires that a medical opinion to be provided where the evidence indicates that a claim has merit but is insufficient to grant the claim). Thus, VA is not permitted to completely ignore even an 'inadequate' opinion or examination, whether it is in favor or against a veteran's claim." See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012).  As such, additional development, to include a new examination remain necessary for appellate review; and such development does not violate VA law.  

The Board notes, that the VA's statutory duty to assist the Veteran includes the duty to conduct a thorough examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  When, however, VA provides an examination, it is required to provide an adequate one. See Barr v. Nicholson, 21 Vet. App. 303 (2007). Therefore, if the medical evidence is inadequate, as it is here, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

The Board further notes that the C&P examination afforded to the Veteran in 2014, while also examining the same anatomical region of the Veteran's body, does not provide any opinion regarding the etiology of the Veteran's claimed conditions. Those examinations were conducted for the Veteran's other claims, and offer no opinion, analysis or conclusion regarding the etiology/cause, or aggravation of those claims described herein. As such, such examinations hold little to no probative values in these claims, and the medical evidence remains inadequate.  

Likewise, the Board finds that the December 2012 VA examiner failed to speak to the Veteran's claim of service connection for a back condition, as secondary to his prostate cancer, status-post prostatectomy. A close analysis of the examination report reveals that there is no indication that the examiner examined the Veteran's back, and it does not provide any indication of an analysis of the alleged relationship between the Veteran's claimed back pain and his service-connected condition. The Board finds that an examination is necessary as to assess any potential relationship between the Veteran's service-connected prostate cancer, status-post prostatectomy, and his claimed back pain.   

Accordingly, the case is REMANDED for the following action:

1. The RO will ascertain if the Veteran has received any VA, non-VA, or other medical treatment for his claimed back condition, abnormal pain, epididymitis (testicular pain), and hydrocele, that is not evidenced by the current record. The Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file. The RO should then obtain these records and associate them with the claims folder. The Veteran may also submit any evidence or further argument relative to the claims at issue.

2. Review the obtained records to determine if they identify any additional pertinent treatment providers who may have relevant records not presently associated with the claims file. Following the receipt of any necessary authorizations from the Veteran, attempt to obtain all identified medical records. All reasonable attempts to obtain such records should be made and documented.

3. After the above has been completed, the RO should obtain an examination and/or addendum opinion from a suitably qualified examiner.  This report should discuss the etiology of the claimed back condition, hydrocele, epididymitis, and abdomen pain, to include as secondary to the Veteran's service-connected prostate cancer, status-post prostatectomy, and addressing whether it is at least as likely as not that the Veteran's disorders are related to / caused by, or AGGRAVATED (permanently worsened beyond normal progression) by his service-connected prostate cancer, or his military service.

a. The examiner should be provided with the Veteran's claims file in conjunction with the examination, and should indicate in the report that the claims file was reviewed.  

b. All testing deemed necessary should be performed. 

c. The examiner must review all medical evidence associated with the claims file, and note that he/she has done so.  The examiner should also consider all lay evidence either located in the file or reported by the Veteran.  

d. A complete rationale for any opinion expressed should be included in the examination report. 

4. The RO/AOJ should review the reports prepared by examiner, and if the examiner determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the examiner should be asked to explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology or nature of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion. See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that definite findings can be obtained.)

5. After obtaining the examination(s) and associating it with the claims file, the RO/AMC should readjudicate the Veteran's claim. If the determination of the claim remains unfavorable to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and be afforded a reasonable period of time in which to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




